                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                   NO. 5:18-CR-520-1-D

 UNITED STATES OF AMERICA

               v.                                    ORDER TO AMEND JUDGMENT

 QUENCHELLE HOUPE




       FOR GOOD CAUSE SHOWN the Judgment entered herein on January 9, 2020, is

amended to include a recommendation for intensive substance abuse treatment.

       SO ORDERED.

       This the~ day of September, 2020.


                                                  A:  arable James C. Dever III
                                                  United States District Judge




        Case 5:18-cr-00520-D Document 117 Filed 09/24/20 Page 1 of 1
